By the Court,
Thomas, J,:
This was an action of replevin in the district court, brought by the said Hawley v. Geo. A. Emery and A. L. Emery, to recover the possession of a certain horse of the alleged value of three hundred dollars. No complaint whatever is made by the plaintiff in error that any error whatever was committed by the judge of the district court upon the trial of the case, until the coming in of the verdict in favor of the then plaintiff, now defendant in error.
This case was twice tried in said district court before a jury, and in each instance a verdict was returned in favor of the plaintiff, and upon the second occasion for a much larger amount than upon the first. While the jury upon the second trial could have very materially improved the form of their verdict, we are not of the opinion that under the circumstances, the court below would have been justified in setting aside the same and ordering a third trial.
Neither do we perceive under the'circumstances, that any *307error Avas committed by the district court affecting the rights of parties. And after íavo trials, upon each of which verdicts Avere rendered for the plaintiff, it would, we believe, require a very strong case to authorize the granting of another trial. The amount of damages, for which the verdict is rendered is also very small. It may be said, that that should not be taken into consideration by the court, as every person is entitled to his rights whether they relate to a large or a small sum. This is undoubtedly true to a very great extent, in fact in every case, until we reach the question of appeals. At that point it is apparent from the laws in reference to appeals to the supreme court of the United States and of this territory, that the amount involved is a most important question.
The judgment of the district court is affirmed, and a writ of procedendo ordered to Laramie county.